Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner assigned to the current application has been changed.  The new examiner's name and contact information are stated at the end of this action.  Applicant is requested to take note of the change.


This office action is in response to the amendment filed 5/13/2022.  Claims 1-12 are currently pending in the application.

Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-9, in the reply filed on 5/13/2022 is acknowledged.  
The traversal is on the ground(s) that search for the subject matter of any one group of claims would encompass a search for the subject matter of the remaining claims.  If the search and examination of the entire application could be made without serious burden, the examiner must examine them on the merits, see MPEP § 803.
This is not found persuasive because MPEP § 803 relates to application filed under 35 U.S.C. 111, while the present application is a national stage entry filed under 371 PCT. Applications filed under 371 PCT are guided by PCT Rule 13.1 and 13.2.  Accordingly, lack of unity was established in office action mailed 3/18/2022 and incorporated here by reference. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/2022.

Claim Objections

Claims 7 and 8 are objected to because of the following informalities:  Claim 7 (line 2) and claim 8 (line 2) recite “claim1” and should read “claim 1”.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the metal compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “carboxyl group-containing conjugated diene rubber (a3)” and fails to further limit the recitation “carboxyl group-containing conjugated diene rubber (A)” in independent claim 1 on which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al (US 2014/0100315 A1).
Regarding claims 1 and 2, Tuskada et al disclose a nitrile copolymer latex composition containing a latex of a nitrile copolymer rubber (abstract) which reads on the latex composition in present claim 1.  See example 3-1 (Table 3), wherein the composition comprises 100 parts by weight of nitrile copolymer rubber latex including acrylonitrile units, and 1,3-butadiene.  Examples of other copolymerizable monomers that can be included in the nitrile copolymer rubber comprise acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid and other α,β-ethylenically unsaturated carboxylic acids (paragraph 0043-0044) which reads on carboxyl group-containing conjugated diene rubber A in present claim 1, carboxyl group-containing nitrile rubber a1 in present claim 2.  The composition in example 3-1 comprises 10 parts by weight of di(butoxyethoxyethyl)adipate as a plasticizer (See Table 3-1 and paragraph 0222) having a SP value of 9.2 (cal/cm3)1/2 (paragraph 0069) which reads on plasticizer and its amount in present claim 1.
Regarding claim 3, see example 3-1 (Table 3), wherein the latex composition comprises calcium chloride (i.e. reads on metal compound C including a divalent metal).
Regarding claim 4, salt containing metal ions whose valency is 1 to 3 is used as a coagulating agent.  Examples include salts of metals such as aluminum (paragraph 0138) which reads on metal compound C including a trivalent metal.
Regarding claim 6, cross-linkable nitrile copolymer rubber composition is obtained by adding a cross-linking agent (paragraph 0083).  Examples of crosslinking agents include sulfur-based crosslinking agents such as sulfur and sulfur containing compounds (paragraphs 0083 and 0085).  The crosslinking agent is preferably present in amounts of 0.2 to 5 parts by weight based on 100 parts by weight of the nitrile copolymer rubber (paragraph 0087) which overlaps with the amount of sulfur based crosslinking agent in present claim 6.
Regarding claim 8, nitrile copolymer latex composition may be used for dip molding to form an article having uniform film thickness (paragraph 0107).
Regarding claim 9, when using the nitrile copolymer latex composition for a coating method, base material (i.e. reads on the substrate in present claim 9) is coated with the latex (paragraph 0109).  An adhesive may be included in the cross-linkable nitrile copolymer rubber composition (paragraph 0090) which reads on the adhesive layer formed on the surface of substrate in present claim 9.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (WO 2016/031848).
It is noted that WO 2016/031848 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Nakashima (US 2017/0253729 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claims 1 and 2, Nakashima discloses crosslinkable nitrile rubber composition (abstract).  See example 3 (Table 1), wherein the rubber composition comprises nitrile rubber and 5 parts by weight of tri-2-ethylhexyl trimellitate (i.e. reads on plasticizer and its amount in present claim 1).  It is noted that tri-2-ethylhexyl trimellitate has an SP value of 8.9 (cal/cm3)1/2 - see paragraph 0053 of present application).  Master batch MB3 used in example 3 comprises nitrile rubber a-1 in amounts of 100 parts by weight and includes acrylonitrile, butadiene and mono-n-butyl maleate units (paragraphs 0114) which reads on the latex of carboxyl group-containing conjugated diene rubber in present claim 1 and carboxyl group-containing nitrile rubber in present claim 2.
Regarding claim 3, see example 3 (Table 1), wherein the masterbatch MB3 is coagulated with magnesium sulfate (i.e. reads on metal compound including a divalent metal in present claim 3).
Regarding claim 4, examples of coagulants include aluminum sulfate and aluminum hydroxide (paragraph 0083) which reads on metal compound having a trivalent metal in present claim 4.
Regarding claim 5, see example 3 (Table 1), wherein masterbatch includes cellulose nanofiber (i.e. reads on saccharide in present claim 5).
Regarding claim 6, examples of crosslinking agents used include sulfur-based crosslinking agents (paragraph 0058) such as sulfur and organosulfur compounds (paragraph 0061) preferably in amounts of 2 to 10 parts by weight based on 100 parts by weight of the nitrile rubber (paragraph 0062) which overlaps with the amount of crosslinking agent in present claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al (US 2017/0101498 A1).
Regarding claims 1 and 2, Tsukada et al disclose a nitrile copolymer rubber composition (abstract).  See example 4 (Table 1), wherein the composition comprises 100 parts by weight of a nitrile rubber comprising acrylonitrile, 1,3-butadiene units and methacrylic acid units (i.e. reads on latex of carboxyl group-containing conjugated diene rubber A in present claim 1, carboxyl group-containing nitrile rubber a1 in present claim 2) and 45 parts by weight of di(butoxyethoxyethyl)adipate having an SP value of 9.2 cal/cm3)1/2 (paragraphs 0067-0068) which reads on the plasticizer in present claim 1.  
Tsukada et al differs with respect to the amount of plasticizer.
However, Tsukada et al in the general disclosure teach that plasticizer is present in amounts of 0.1 to 200 parts by weight with respect to 100 parts by weight of the nitrile copolymer rubber (paragraph 0070) which overlaps with the amount of plasticizer in present claim 1.  Therefore, in light of the teachings in general disclosure of Tsukada et al, it would have been obvious to one skilled in art prior to the filing of present application to have selected the overlapping range of 0.1 to 15 parts by weight of plasticizer based on 100 parts by weight of the nitrile rubber composition because court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claims 3 and 4, Tsukada et al teach that nitrile copolymer rubber composition may include fillers (paragraph 0093) such as calcium carbonate (i.e. reads on divalent metal compound in present claim 3) and aluminum silicate (paragraph 0095) which reads on trivalent compound in present claim 4.
Regarding claim 6, see examples (Table 1) wherein the composition comprises sulfur and sulfur containing compounds such as tetramethylthiuram disulfide and N-cyclohexyl-2-benzothiazolyl sulfonamide (i.e. reads on sulfur and sulfur-containing compound in present claim 6).  The crosslinking agent is preferably present in amounts of 0.2 to 5 parts by weight based on 100 parts by weight of the nitrile copolymer rubber (paragraph 0088).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (WO 2016/031848) in view of Tanaka et al (US 2013/0310519 A1).
The discussion with respect to Nakashima in paragraph 15 above is incorporated here by reference.
Nakashima differs with respect to the species of plasticizer.
However, Tanaka et al teach a cellulose resin produced by binding a cardanol and a flexible component to cellulose (abstract).  As a flexible component, a reactive rubber is preferably used (paragraph 0067).  The reactive synthetic rubber includes nitrile rubber comprising a carboxyl group (paragraph 0121).  To the resin may be added plasticizers for improving thermoplasticity and breaking elongation.  Examples include dioctyl adipate and N-ethyl toluene sulfonamide (paragraph 0132).  It is noted that N-ethyl toluene sulfonamide has an SP value of 11.9 (see paragraph 0054 or present application).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Tanaka et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include any of the plasticizers, such as N-ethyl toluene sulfonamide, of Tanaka et al, in the latex composition, of Nakashima, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764